Citation Nr: 1811990	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.   10-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis with intervertebral disc degeneration (lumbar spondylosis).

2.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculitis, right lower extremity (sciatic nerve), associated with lumbar spondylosis, prior to December 15, 2014; and in excess of 20 percent beginning December 15, 2014.

3.  Entitlement to an initial compensable rating for lumbar radiculitis, left lower extremity (sciatic nerve), associated with lumbar spondylosis, prior to January 23, 2013; and in excess of 10 percent beginning January 23, 2013.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October  2003 to March  2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is of record.  In a September 2017 correspondence, the Veteran was notified that the VLJ who conducted her hearing in October 2014 is no longer employed by the Board.  She was provided with an opportunity to schedule another hearing.  However, the Veteran waived her right to appear at another hearing before the Board and requested that the case be considered based on the evidence of record.  See October 2017 Statement in Support of Claim.

In May 2015 and February 2017 the Board remanded the case to the RO for further evidentiary development.

In October 2015, the RO increased the disability rating for lumbar spondylosis from 10 percent to 20 percent, effective March 13, 2009; and as result of a relationship with the service-connected lumbar spondylosis, granted service connection for (1) lumbar radiculitis, left lower extremity (sciatic nerve), at a 10 percent disability rating, effective January 23 2013; and (2) for lumbar radiculitis, right lower extremity (sciatic nerve), effective March 13, 2009, and a 20 percent rating, effective December 15, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In February 2017, the Board remanded this matter for the Veteran to undergo a VA examination that is in compliance with 38 C.F.R. § 4.59, which pertains to the testing of the joints for pain on both active and passive motion, in weight-bearing and non-weight bearing, which is also consistent with Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Accordingly, the Veteran was afforded a VA examination for her thoracolumbar (lumbar) spine and peripheral nerves in April 2017.  However, the Board finds that the VA examination is not in compliance with Correia and the February 2017 Board remand because the VA examiner failed to conduct a testing of the joints for pain in both active and passive motion, in weight-bearing and non-weightbearing.

In this regard, a remand is required for compliance with the Board's remand directives for a VA examination that is consistent with Correia.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Then, schedule the Veteran for a new VA examination to determine the current severity of her service-connected spondylosis with intervertebral disc degeneration and radiculitis.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a. Conduct a range of motion testing of the joints, specifically noting the motion in degrees on both active and passive motion, in weight-bearing and nonweight-bearing.  See Correia, 28 Vet. App. at 169 - 170.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, provide a clear explanation of why that is so.

b. Consider all complaints of flare ups in the joints.  In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups. 

 If range of motion testing could be performed during a flare up, indicate whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare ups.  If it is not possible to provide a response without resorting to mere speculation, and after doing everything that reasonably should be done to become informed, provide a clear explanation of why a response could not be provided without resorting to mere speculation.  If the Veteran has reported any periods of flare ups, but range of motion testing could not be conducted during a flare up, state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.  See Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).

c. Describe the severity, frequency and duration of all symptomatology associated with the Veteran's condition, including all associated neurologic manifestations, especially radiculitis.  Also describe all functional limitations present (a) after repetition overtime, and separately (b) during flare ups.  Identify, to the extent possible, the date on which any change in degree of impairment first occurred.

A detailed rationale is requested for all conclusions and/or findings provided.  If a finding/conclusion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or her representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




